Citation Nr: 0301824	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-04 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a major depressive 
disorder, currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1997.  

This matter arises from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought.  The veteran 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (BVA or Board) for resolution.  

FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran's service-connected major depressive disorder 
is objectively shown to involve symptomatology consistent 
with occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
difficulty in performing occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  


CONCLUSION OF LAW

The criteria for assignment of a 30 percent evaluation for a 
major depressive disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic Code 
9434 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected major 
depressive disorder is of greater severity than reflected by 
the currently assigned 10 percent disability evaluation.  
Accordingly, he maintains that he should be entitled to 
receive a disability rating in excess of 10 percent.  In such 
cases, the VA has a duty to assist the veteran in developing 
facts which are pertinent to such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that in light of the 
determination reached here, the VA's redefined duty to notify 
and assist the veteran has been fulfilled with respect to the 
issue of entitlement to an evaluation in excess of 10 percent 
for a major depressive disorder.  The Board finds that the 
veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for an increased 
rating for a major depressive disorder.  The veteran has also 
been provided with notice of what evidence the VA would 
obtain, and the evidence he was to provide.  In that regard, 
the Board concludes that the discussions as contained in the 
initial rating decision, in the subsequent statement of the 
case, and supplemental statement of the case, as well as in 
multiple correspondence to the veteran dated in August 2000, 
September 2001, and May 2002, have effectively provided him 
with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim.  The Board finds that such documents are essentially 
in compliance with the VA's revised notice requirements.  By 
that correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for entitlement to an 
increased rating for a major depressive disorder, and what 
evidence was necessary to show that such disorder was of 
greater severity than reflected by the currently assigned 10 
percent evaluation.  He was effectively informed of what 
evidence the VA would attempt to obtain, and what evidence he 
was responsible for providing.  In addition, via the above-
captioned documents, the veteran was advised of the relevant 
statutes and regulations as were applicable to his claim, and 
of his rights and duties under the VCAA.  Further, in view of 
the determination reached here, particularly in consideration 
of the nature of the veteran's disability and the evidence 
already obtained, the Board finds that the VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  See 
Quartuccio, supra.  

With respect to the issue addressed here, the Board concludes 
that all relevant facts have been properly developed.  In 
short, the Board finds that all evidence necessary for an 
equitable disposition of the issue of entitlement to an 
evaluation in excess of 10 percent for a major depressive 
disorder has been obtained.  The evidence of record includes 
the veteran's voluminous service medical records, post-
service civilian and military clinical treatment records, 
reports of VA rating examinations, and many statements 
offered by the veteran in support of his claim.  In addition, 
the Board observes that the veteran appears to have declined 
the opportunity to appear before either a Hearing Officer at 
the RO or before a Board Member and present personal hearing 
testimony in support of his claim.  

The veteran has been examined by a VA rating examiner 
addressing the severity of his major depressive disorder, and 
the Board finds that in light of the information contained 
within the post-service clinical treatment records, a 
sufficiently accurate picture of the veteran's service-
connected depression exists so as to allow for an equitable 
determination of that issue without requiring that further 
development be undertaken.  The Board notes here that as 
reflected in notes contained within the claims file, attempts 
were made to schedule the veteran's rating examination for a 
time when his symptomatology would be most evident.  While it 
is not clear if such was actually accomplished, reasonable 
attempts were made nonetheless, and the post-service clinical 
treatment records are sufficient to provide an accurate view 
of the severity of the veteran's overall disability picture.  
Accordingly, in light of the foregoing, the Board concludes 
that scheduling the veteran for further rating examinations 
or to obtain additional clinical treatment records would 
likely result in unnecessary delay, and would not add 
anything of substance to the evidentiary record.  

Also, in light of the veteran's contentions here, and in view 
of the Board's favorable determination in this case, no 
further development is considered necessary.  In addition, 
the Board is unaware of any additional relevant evidence 
which is available in connection with this claim, and 
concludes that all reasonable efforts have been made by the 
VA to obtain the evidence necessary to substantiate the 
veteran's claim for assignment of an evaluation in excess of 
10 percent for a major depressive disorder.  Accordingly, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  

Historically, service connection for a major depressive 
disorder was established by a July 1999 rating decision.  An 
initial noncompensable evaluation was assigned, effective 
from January 1, 1998.  The veteran attempted to file a notice 
of disagreement (NOD) with respect to the July 1999 rating 
decision, but the NOD was deemed not to have been timely 
filed.  Accordingly, the veteran's NOD was determined to be a 
new claim for an increased rating for his service-connected 
major depressive disorder.  

Pursuant to a rating decision dated in March 2001, the 
veteran was granted an increased 10 percent evaluation for 
his major depressive disorder.  The increased 10 percent 
rating became effective from July 27, 2000.  The veteran 
subsequently filed a timely NOD, and this appeal followed.  
He contends that the severity of his service-connected major 
depressive disorder warrants assignment of a 30 percent 
disability rating.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  Where entitlement to service connection has 
already been established, and an increase in a disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Further, where there is a question as to 
which of two disability ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).  

Major depressive disorders are evaluated under the provisions 
set forth at 38 C.F.R. § 4.130, Diagnostic Code 9434 (2002).  
Pursuant to those criteria, a 10 percent evaluation is 
assigned where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  

Assignment of a 30 percent evaluation is contemplated where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  

A 50 percent evaluation is predicated upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances in motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).  

The records reflect that the veteran retired from the U.S. 
Army after 24 years and after having earned the rank of 
lieutenant colonel.  He had also earned several post-graduate 
degrees, and was engaged in selling real estate.  Clinical 
treatment records dating from approximately December 1997 
through March 2002 disclose that the veteran was seen for 
treatment for his major depression throughout that period.  
The veteran's symptoms included anxiety, depression, 
insomnia, diminished interest in activities including 
socializing, diminished concentration ability, and recurrent 
thoughts of suicide.  Hallucinations or delusions were not 
indicated.  In addition, following the death of his daughter 
in 1992, the veteran was noted to have been hospitalized for 
depression while in service.  His prescribed medications, 
including Zoloft, Pamelor, Klonopin, Sinemet, and others were 
not found to have been particularly effective in treating his 
depression.  While the veteran reported financial success in 
his job as a realtor, he indicated that he derived no 
pleasure or interest from his civilian profession.  The Board 
observes that shortly before being discharged from service, 
in November 1997 the veteran had been diagnosed with a major 
depressive disorder of a severe degree with suicidal 
ideation.  The post-service clinical treatment records 
generally showed that his suicidal ideation had abated 
somewhat, but his depressive symptoms persisted.  

The report of the February 2001 VA rating examination shows 
that the veteran had been treated in service for depression, 
and that his aviation-related duties had been suspended for a 
period due to such treatment.  In addition, the veteran was 
noted to have been hospitalized for depression in November 
1997 which involved insomnia and suicidal ideation.  The VA 
rating examiner further noted that the veteran's post-service 
treatment involved medication and psychotherapy.  The 
examiner stated that the post-service treatment to that point 
had achieved partial success in treating the depression, but 
had achieved only marginal success in treating the insomnia.  
At the time of the examination, the veteran indicated that he 
had elected to discontinue medication due to the side effects 
and limited benefit.  The veteran reported that he was 
managing his insomnia and depression on his own at the time 
of the examination.  Following his retirement from the 
military, he indicated that he worked in real estate, and had 
enjoyed success in that field.  Even so, the veteran reported 
that he continued to experience problems with insomnia, and 
tended to arrange his work schedule around difficulties 
caused by his psychiatric disability.  According to the 
veteran, he would have been unable to function in a corporate 
setting, and he experienced difficulty with concentration and 
attention span.  The veteran also expressed fear that his 
depression would recur with a degree of severity commensurate 
with his experience in service when he had been hospitalized.  
The examiner noted that the veteran was a retired lieutenant 
colonel, was married, and was gainfully employed.  The 
veteran was characterized as being cooperative and thoughtful 
during the examination.  His level of intellectual 
functioning was estimated to be above average, and he was 
noted to have earned three masters' degrees and had performed 
in the military at a very high, sustained level with a 
distinguished career.  The veteran complained of experiencing 
problems with his short-term memory, but no gross problems 
with memory were evident during the interview.  Affect was 
constricted, mood was sad, anxious, and somewhat 
apprehensive.  At the time of the examination, the veteran 
was not found to have any suicidal or homicidal ideation, and 
he was not shown to have delusions, hallucinations, or 
thought disorders.  The veteran appeared to be fully 
oriented, but was observed to unconsciously scratch his arms 
during the interview.  The veteran's insomnia was well 
documented, according to the examiner, and such led to 
overeating and difficulty in concentrating.  The examiner 
went on to state that the veteran was diligent in his efforts 
to prevent another recurrence of depression such as he had 
previously experienced.  The examiner concluded with a 
diagnosis of Axis I major depression, recurrent by history, 
and primary insomnia with a sleepwalking disorder, and 
offered an Axis V global assessment of functioning (GAF) 
score of 70.  Under the criteria set forth in the Diagnostic 
and Statistical Manual, 4th Edition (DSM-IV), a GAF score of 
70 is suggestive of a psychiatric disorder manifested by some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  The examiner 
further stated that the veteran was not currently 
significantly depressed at the time of the examination, but 
offered that his depression appeared to be of the recurrent 
type.  In addition, he offered that while the veteran 
functioned well in most aspects of living, his significant 
sleep disorder reduced the expectation for an extremely high 
level of functioning otherwise.  

The most recent clinical treatment records received from the 
veteran's private treating physician, dating from March 2000 
through March 2002, disclose that he resumed taking 
medication for depression during that period.  The veteran 
was also shown to continue to experience problems with 
psychiatric symptoms including chronic insomnia, depression, 
and an unspecified eating disorder of some sort.  The 
remainder of the clinical treatment records during that 
period addressed a variety of physical problems.  

The Board has evaluated the foregoing, and after applying the 
relevant medical evidence to the applicable regulatory 
criteria, finds that the evidence supports a grant of an 
increased 30 percent evaluation for the veteran's major 
depressive disorder.  In reaching this conclusion, the Board 
notes that all of the criteria for assignment of a 30 percent 
evaluation have not been met.  In that regard, the veteran 
has been shown to experience periods of intermittent 
inability to perform his occupational tasks, but has 
indicated that he can arrange his schedule to work around 
those episodes.  He clearly has been shown to experience a 
depressed mood, with anxiety and chronic sleep impairment, 
and has reported experiencing diminished concentration and 
some mild short-term memory loss.  While the veteran may not 
experience panic attacks or suspiciousness, per se, the Board 
finds that after resolving reasonable doubt in the veteran's 
favor, his symptomatology has been shown to be most 
consistent with the criteria for assignment of a 30 percent 
evaluation for a major depressive disorder.  

At the time of the VA rating examination in February 2001, 
the veteran's symptomatology involving depression was found 
to be relatively mild, as reflected by the assigned Axis V 
GAF score of 70.  Even so, the examiner noted the veteran's 
prior history of recurrent episodes of severe depression, in 
one instance sufficient to warrant inpatient treatment, and 
suggested that those severe symptoms could recur.  The Board 
further notes that at the time of the February 2001 
examination, the veteran indicated that he was managing his 
depression and insomnia himself, and that he was not then 
taking any medications for those disabilities.  Since that 
time, however, he has reported resuming therapy and 
medication with a private physician, and such appears to be 
reflected in the clinical treatment records dated after the 
February 2001 rating examination.  

The Board recognizes that the actual degree of severity of 
the veteran's service-connected major depressive disorder may 
be in question.  There is, however, sufficient evidence to 
support a finding that the veteran's symptoms meet the 
criteria for assignment of a 30 percent evaluation under 
Diagnostic Code 9434.  The veteran's symptoms of depression, 
while they may abate somewhat at times, are clearly not 
transient, and the effects of his insomnia in terms of 
causing eating disorders and diminished concentration have 
been documented in the record.  Accordingly, the Board finds 
that the evidence supports assignment of a 30 percent 
evaluation for a major depressive disorder.  To that extent, 
the veteran's appeal is granted.  

The Board also finds, however, that the preponderance of the 
evidence is against assignment of a disability evaluation in 
excess of 30 percent for the veteran's major depressive 
disorder.  He has not been shown to manifest symptomatology 
suggestive of consistently reduced reliability or 
productivity due to flat affect, circumlocutory, or 
circumstantial speech, and he has not been shown to 
experience panic attacks or difficulty in understanding 
complex commands or ideas.  The veteran has experienced some 
disturbances in motivation and mood, and to the extent that 
he may have experienced occupational or social impairment due 
to such symptoms, his objectively demonstrated degree of 
functional impairment is properly reflected in the criteria 
for assignment of a 30 percent evaluation at this time.  
Accordingly, assignment of a 30 percent evaluation for a 
major depressive disorder is granted.  

The Board's decision to grant an increased 30 percent  
evaluation for the veteran's major depressive disorder does 
not preclude it from consideration of his claim on an 
extraschedular basis.  The potential application of 38 C.F.R. 
§ 3.321(b)(1) (2002) has been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the veteran's contentions in this case.  
There has been no showing, however, that the service-
connected major depressive disorder has caused marked 
interference with employment, beyond that noted above, has 
necessitated frequent (or any) periods of hospitalization 
following service, or otherwise renders impracticable the 
application of the regular schedular standards.  The Board 
observes that while the veteran experiences a degree of 
social and industrial impairment due to his symptoms, he has 
nonetheless been able to work around and accommodate his 
disability while working as a realtor.  Further, the Board 
does not dispute the veteran's contentions that his major 
depressive disorder has caused him to alter his lifestyle, 
and precludes him from entering fields of activity other than 
real estate.  Even so, such complaints have been taken into 
consideration in the decision to assign an increased 30 
percent evaluation for his major depressive disorder.  In 
other words, the Board finds that the regular schedular 
standards contemplate the symptomatology shown.  

The Board finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher ratings for the veteran's major 
depressive disorder.  The Board has not found, however, such 
disability to be of such degree of severity as to warrant 
assignment of a higher rating on a schedular basis.  Likewise 
then, referral for consideration of an extraschedular 
evaluation is not warranted here.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of a 30 percent 
disability evaluation for a major depressive disorder is 
granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

